DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-16, 19, 22-24 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (USPN 5,207,651) in view of Keyes (USPN 1,032,611).

Re Claim 1, Snyder discloses an apparatus for tensioning a catheter (as seen in Snyder Fig. 3) inserted into a patient (Snyder Figs. 4 and 5), the apparatus comprising: a base (18, 20) to couple to the patient (Snyder Col. 4 Lines 65-67); a retainer element (60) to releasably couple to the catheter (Snyder Col. 5 Lines 22-50); and a tensioning mechanism (55, 65, 70) coupled to the base (18, 20) and the retainer element (60), the tensioning mechanism (55, 65, 70) to adjust tension to the catheter inserted into the patient (Snyder Col. 5 Line 22 to Col. 6 Line 13). However, Snyder fails to disclose a plurality of extension struts extending from the base and the retainer element being carried by the plurality of extension struts.
	Keyes discloses an apparatus for securing a catheter (20) to the body comprising a base (17) to couple to the patient (as seen in Keyes Fig. 1); a plurality of extension struts (11) extending from the base (17); and a retainer element (23) carried by the plurality of extension struts (11) to releasably couple to the catheter (20) wherein the plurality of extension struts positioned on either side of the inserted catheter permit stabilized positioning of the inserted catheter (Keyes Col. 2 Line 1 to Col. 3 Line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the apparatus of Snyder to comprise a plurality of extension struts extending from the base, the retainer element carried by the plurality of extension struts as disclosed by Keyes wherein the plurality of extension struts positioned on either side of the inserted catheter permit stabilized positioning of the inserted catheter.

Re Claim 2, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses wherein the catheter comprises an expandable support (Balloon as seen in Snyder Fig. 3; Col. 3 Lines 27-31, Col. 5 Lines 65-68) and wherein the tensioning mechanism is configured to adjust an amount of tension to the catheter to decrease bleeding within an enclosed tissue space of the patient when the expandable support has expanded (Snyder Col. 3 Lines 21-31, Col. 5 Lines 51-63).

Re Claim 3, Snyder in view of Keyes disclose all of the limitations of Claim 2. Snyder discloses wherein the tensioning mechanism is configured to tension the catheter to apply an amount of pressure to tissue with the expandable support (Snyder Col. 3 Lines 21-31, Col. 5 Lines 51-63).

Re Claim 4, Snyder in view of Keyes disclose all of the limitations of Claim 3. Snyder discloses wherein the amount of pressure is greater than a blood pressure of the patient (Snyder Col. 3 Lines 21-31, Col. 5 Lines 51-63).

Re Claim 5, Snyder in view of Keyes disclose all of the limitations of Claim 3. Snyder discloses wherein the expandable support comprises a balloon (Snyder Fig. 3).

Re Claim 6, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses all of the limitations of Claim 1. Snyder fails to disclose wherein the tensioning mechanism comprises a spring. Keyes discloses the apparatus for securing the catheter (20) (Keyes Figs. 1 and 2) comprising the base (17), a tensioning mechanism (18, 33, 38) and the plurality of extension struts (11) connected thereto, wherein the tensioning mechanism comprises a spring (38) such that the configuration permits the frame to be longitudinally adjusted with respect to the casing and held in any desired adjusted position to secure the desired length of the holder to suit various conditions without the need for any unscrewing and rescrewing (Keyes Col. 2 Line 1 to Col. 3 Line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have configured the struts and tensioning mechanism of Snyder in view of Keyes to comprise a spring, the configuration as disclosed by Keyes permitting the frame to be longitudinally adjusted with respect to the casing and held in any desired adjusted position to secure the desired length of the holder to suit various conditions without the need for any unscrewing and rescrewing.

Re Claim 7, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder fails to disclose wherein the tensioning mechanism comprises a constant force spring configured to apply a substantially constant tension to the catheter over a stroke length of the catheter. Keyes discloses an apparatus for holding a catheter (Keyes Figs. 1 and 2) comprising the base (17), the tensioning mechanism (18, 33, 38) and the plurality of extension struts (11) connected thereto, wherein the tensioning mechanism comprises a constant force spring (38) configured to apply a substantially constant tension to the catheter over a stroke length of the catheter wherein the configuration permits the frame to be longitudinally adjusted with respect to the casing and held in any desired adjusted position to secure the desired length of the holder to suit various conditions without the need for any unscrewing and rescrewing (Keyes Col. 2 Line 1 to Col. 3 Line 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have configured the struts and tensioning mechanism of Snyder in view of Keyes to comprise a constant force spring configured to apply a substantially constant tension to the catheter over a stroke length of the catheter, the configuration as disclosed by Keyes permitting the frame to be longitudinally adjusted with respect to the casing and held in any desired adjusted position to secure the desired length of the holder to suit various conditions without the need for any unscrewing and rescrewing.

Re Claim 8, Snyder in view of Keyes disclose all of the limitations of Claim 7. Snyder in view of Keyes fail to disclose wherein the stroke length of the catheter is in a range of about 0.5 cm to about 8 cm. However, it is noted by examiner that the stroke length of the catheter is merely a product of the absolute size of the catheter in connection with the amount of tension intended to be imparted to the hemostasis. Furthermore, the size and therefore stroke length of the device of Snyder will be understood to be varied based upon the size of the patient. Therefore, it would have been an obvious matter of design choice to modify Snyder in view of Keyes to include a stroke length in a range of about 0.5 cm to about 8 cm since applicant has not disclosed that having a specific stroke length solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a stroke length in a range of about 0.5 cm to about 8 cm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 9, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses wherein the retainer element comprises a clamp for clamping the catheter (Snyder Col. 5 Lines 22-50).

Re Claim 10, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses wherein a position of the retainer element (60) relative to the base (18, 20) is adjustable to adjust an amount of tension to the catheter (Snyder Col. 5 Line 22 to Col. 6 Line 13).

Re Claims 11-13: Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder fails to disclose wherein the base comprises an enclosure shaped to receive a penis of the patient; wherein the base defines an accommodation space for receiving a penis of the patient; wherein the base is configured to be placed over a pelvis or groin. Keyes discloses an apparatus for holding a catheter (Keyes Figs. 1 and 2) comprising the base (17) and the plurality of extension struts (11), wherein the base (17) comprises an enclosure shaped to receive a penis of the patient (as seen in Keyes Fig. 1); wherein the base (17) defines an accommodation space for receiving a penis of the patient (as seen in Keyes Fig. 1); wherein the base (17) is configured to be placed over a pelvis or groin (as seen in Keyes Fig. 1). The aforementioned embodiments of the base for treating a medical condition of the male genitalia. 
	Furthermore, Snyder’s device proposes uses other than the NG tube illustrated in Fig. 3 where Snyder expressly teaches “traction tube holders for catheter[‘s] used to treat genito-urinary or tamponade nasal bleeding” and that “[t]his tube holder may also be used in combination with: a Minnesota (or Sangsten Blakemore) tube; or with a Foley-type of catheter for treating genito-urinary bleeding” (Snyder Col. 3 Lines 27-31, Col. 5 Lines 54-63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have configured the base of Snyder in view of Keyes to comprise an enclosure shaped to receive a penis of the patient; wherein the base defines an accommodation space for receiving a penis of the patient; wherein the base is configured to be placed over a pelvis or groin, the embodiments as disclosed by Keyes for treating a medical condition of the male genitalia.

Re Claim 15, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses wherein the base (18, 20) has an opening (16) to allow the catheter to pass from an exterior of the base (18, 20) to within a perimeter of the base (18, 20) and within an accommodation space (as seen in Snyder Figs. 4 and 5).

Re Claim 16, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses wherein the base is U-shaped (as seen in Snyder Fig. 5).

Re Claim 19, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder fails to disclose wherein the base and the plurality of extension struts defines an accommodation space for one or more of a penis or scrotum to pass therethrough. Keyes discloses the apparatus for securing the catheter (20) (Keyes Figs. 1 and 2) comprising the base (17) and the plurality of extension struts (11) (Keyes Fig. 2) wherein the base and the plurality of extension struts define an accommodation space for a penis to pass therethrough, the configuration for treating a medical condition of the male genitalia. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have configured the base and struts of Snyder in view of Keyes to define an accommodation space for one or more of a penis or scrotum to pass therethrough as disclosed by Keyes for treating a condition of the male genitalia. Furthermore, Snyder’s device proposes uses other than the NG tube illustrated in Fig. 3 where Snyder expressly teaches “traction tube holders for catheter[‘s] used to treat genito-urinary or tamponade nasal bleeding” and that “[t]his tube holder may also be used in combination with: a Minnesota (or Sangsten Blakemore) tube; or with a Foley-type of catheter for treating genito-urinary bleeding” (Snyder Col. 3 Lines 27-31, Col. 5 Lines 54- 63).

Re Claim 22, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses an extension strut (65) wherein the extension strut (65) is coupled to the base (18, 20) with a rigid coupling (70) (Snyder Fig. 4). It is noted here that Keyes discloses a plurality of extension struts, as recited in Claim 1, wherein the plurality of extension struts positioned on either side of the inserted catheter permit stabilized positioning of the inserted catheter (Keyes Col. 2 Line 1 to Col. 3 Line 4).

Re Claim 23, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses an extension strut (65) wherein the tensioning mechanism (55, 65, 70) is coupled to the extension strut (struts 55 and 65 - Snyder Figs. 4 and 5). It is noted here that Keyes discloses a plurality of extension struts, as recited in Claim 1, wherein the plurality of extension struts positioned on either side of the inserted catheter permit stabilized positioning of the inserted catheter (Keyes Col. 2 Line 1 to Col. 3 Line 4).

Re Claim 24, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses an extension strut (65) wherein a tension measurement element or scale is coupled to the extension strut (Snyder Col. 5 Lines 31-36). It is noted here that Keyes discloses a plurality of extension struts, as recited in Claim 1, wherein the plurality of extension struts positioned on either side of the inserted catheter permit stabilized positioning of the inserted catheter (Keyes Col. 2 Line 1 to Col. 3 Line 4).

Re Claims 26 and 27, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder fails to disclose a cross-member coupling the plurality of extension struts to one another; wherein the retainer element is positioned on the cross-member. Keyes discloses a cross-member (wherein clamp 26 has both struts extending therefrom) coupling the plurality of extension struts (11) to one another; wherein the retainer element (23) is positioned on the cross-member as seen in Keyes Fig. 2), the configuration for maintaining a catheter in relation to the struts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have configured the plurality of extension struts of Snyder in view of Keyes to comprise a cross-member coupling the plurality of extension struts to one another; wherein the retainer element is positioned on the cross-member, the embodiment as disclosed by Keyes for maintaining a catheter in relation to the struts during a medical procedure.

Re Claim 28, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses wherein the apparatus is collapsible into a flat package (wherein top plate and bottom plate can be screwed together via dial 70).

Re Claim 29, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder does not disclose a belt or strap coupled to the base, the belt or strap configured to be wrapped around and strapped to at least a portion of the patient to maintain a position of the base over a pelvis or a groin of the patient. Keyes discloses the apparatus for holding the catheter (20) (Keyes Figs. 1 and 2) comprising the base (17), wherein a belt (2) and straps (8, 32) are configured to be wrapped around and strapped to at least a portion of the patient to maintain a position of the base over a pelvis or a groin of the patient for fixedly maintaining a catheter during a medical procedure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included with the base of Snyder in view of Keyes a belt and straps to be wrapped around and strapped to at least a portion of the patient to maintain a position of the base over a pelvis or a groin of the patient as disclosed by Keyes for fixedly maintaining a catheter during a medical procedure.

Re Claim 30, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder discloses wherein the tensioning mechanism (55, 65, 70) comprises an adjustable tensioning mechanism (Snyder Col. 5 Line 22 to Col. 6 Line 13).

Re Claim 31, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder fails to disclose wherein a location the catheter enters into the patient is spaced apart from the base coupled to the patient. Snyder discloses wherein a location the catheter (20) enters into the patient is spaced apart from the base (17) coupled to the patient (as seen in Keyes Fig. 1) wherein the base is coupled to a hinge that adjusts a position of the base. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the base of Snyder in view of Keyes such that a location the catheter enters into the patient is spaced apart from the base coupled to the patient.

Re Claim 32, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder fails to disclose wherein the plurality of extension struts are pivotally coupled to the base and further comprising a locking mechanism configured to selectively maintain an angle between the plurality of extension struts and the base. Keyes discloses wherein the plurality of extension struts (11) are pivotally coupled to the base (17) and further comprising a locking mechanism (18, 19, 36, 37) configured to selectively maintain an angle between the plurality of extension struts (11) and the base (17) for adjusting a length of an accommodation space (Keyes Col. 2 Line 1 to Col. 3 Line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the plurality of extension struts to be pivotally coupled to the base and further comprising a locking mechanism configured to selectively maintain an angle between the plurality of extension struts and the base as disclosed by Keyes for adjusting a length of an accommodation space.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (USPN 5,207,651) in view of Keyes (USPN 1,032,611) as applied to Claim 1 above, and further in view of Dobkin (USPN 5,902,275).

Re Claim 17, Snyder in view of Keyes disclose all of the limitations of Claim 1. Snyder fails to disclose wherein the base comprises a malleable wire with a soft covering. Dobkin discloses a catheter holding device (Dobkin Fig. 5) comprising a base (22a, 22b) comprised of malleable wire with a soft covering (28) (Dobkin Abstract; Col. 6 Lines 45- 58) for adhesively adjusting the device to the contours of a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have configured the base of Snyder in view of Keyes to comprise a malleable wire with a soft covering as disclosed by Dobkin for adhesively adjusting the device to the contours of a patient.

Response to Arguments
Applicant’s arguments with respect to Claims 1-17, 19-24 and 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783